UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2007 Commission file number of the issuing entity: 333-140436-24 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-A (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-140436 Merrill Lynch Mortgage Investors, Inc. (Exact name of depositor as specified in its charter) First Franklin Financial Corporation (Exact name of sponsor as specified in its charter) Delaware 13-3416059 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 250 Vesey Street 4 World Financial Center, 10th Floor New York, New York 10080 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code, is (212) 449-0357 No Change (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events. "Change in Control of Trustee.Effective October 1, 2007, Bank of America Corporation, parent corporation of Bank of America, N.A. (“Bank of America”) and Banc of America Securities LLC (“BAS”), has acquired ABN AMRO North America Holding Company, parent company of LaSalle Bank Corporation and LaSalle Bank National Association (“LaSalle”), from ABN AMRO Bank N.V. (the “Acquisition”).LaSalle is the trustee for the certificates offered pursuant to the Prospectus Supplement datedSeptember 6, 2007 (the “Offered Certificates”). " SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-A Date: October 3, 2007 By: Home Loan Services, Inc., as Servicer /s/ Steven A. Baranet Name: Steven A. Baranet Title: Vice President
